Title: From George Washington to Burgess Ball, 4 August 1793
From: Washington, George
To: Ball, Burgess



Dear Sir,
Philadelphia Augt 4th 1793.

Previously to the receipt of your letter of the 25th Ulto, some persons had been mentioned to me as well qualified for the superintendence of my business at Mount Vernon; and until something is decided with respect to them (letters having passed on the subject) I can say nothing further with respect to Mr Lawrence Lewis.
So much am I engaged in public business, and so little haveg it in my power to visit, or attend to my private concerns, that it becomes extremly necessary (besides fidility) to have an experienced & skilful man, of some weight, to manage my business; one whose Judgment is able to direct him in cases which may arise out of circumstances that can neither be foreseen, nor previously guarded against.
What the age of Mr Lawrence Lewis is—what opportunities he may have had to acquire any knowledge in the management of a Farm. What his disposition, whether active or indolent. Whether clear in his perceptions, & of good Judgment. Whether sober & sedate, or fond of amusements and running about—with other queries which might be asked, as well applying to a young man Just entering on the career of life; are all matters to which I am an entire stranger; and if you can give me information respecting them, I shall thank you. You will readily perceive that my sole object in these enquiries is to ascertain the competency of a character to whom I should commit an important trust; consequently,  going no farther, can operate nothing to the prejudice of my Nephew, whatever, in confidence, you may say to me on the foregoing points and such others as may occur to you.
So far as integrity, and I presume sobriety, would qualify him, I shd give him my entire confidence; but though these are very essential, something more, circumstanced as I am, is equally necessary. Was I at home myself, I should prefer a person connected with me as he is, to a more skilfil man that was not (provided he had no thoughts of soon forming a matrimonial alliance) because he could aid me in attentions to company, which I should stand as much in need of, as of one to look after my Estate; as my dispostion would lead me to endulge in retirement whenever I shall quit my public walks. My love to Mrs Ball & your family, in wch Mrs Washingtoon join⟨s⟩—with sincere regard & friendp I am yrs affectly

Go: Washington

